Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular boxes in Figure 2 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 20-22 are objected to because of the following informalities:  Claim 20 reads identically to Claim 13, and is therefore redundant.  Claim 21 reads identically to Claim 14, and is therefore redundant.  Claim 22 reads identically to Claim 15, and is therefore redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev-Shwartz, et al., US 2019/0291728 A1.
As per Claim 9, Shalev-Shwartz teaches a method for controlling the speed of a motor vehicle with an intelligent speed control system (¶ 219) and a navigation device in a curve of a roadway (¶¶ 202-203), the method comprising: 
detecting the curve (¶ 270); 
dividing the curve into at least three zones (¶¶ 176-178; “detected segments”); 
detecting a planned exit from the curve (¶ 363; “an exit of the roundabout”); 
adjusting a speed of the motor vehicle depending on a zone to be reached (¶¶ 363-365; by accelerating or decelerating); and 
accelerating the motor vehicle when a change of direction of the motor vehicle from the curve is detected (¶ 363; “in which a navigational goal is to pass through and out of the roundabout”).
As per Claim 16, Shalev-Shwartz teaches a system, comprising a navigation device and a control device for a motor vehicle (¶¶ 219-223), the system configured to: 
detect a curve (¶ 270); 
divide the curve into at least three zones (¶¶ 176-178; “detected segments”); 
detect a planned exit from the curve (¶ 363; “an exit of the roundabout”); 
adjust a speed of the motor vehicle depending on a zone to be reached (¶¶ 363-365; by accelerating or decelerating); and 
accelerate the motor vehicle when a change of direction of the motor vehicle from the curve is detected (¶ 363; “in which a navigational goal is to pass through and out of the roundabout”).
As per Claims 10 and 17, Shalev-Shwartz teaches that the speed of the motor vehicle is controlled depending on a position of the motor vehicle in the curve (¶ 363; as the vehicle approaches either an entrance or an exit).
As per Claims 11 and 18, Shalev-Shwartz teaches that the current position of the motor vehicle is determined by comparing the curve path known from the navigation device with a distance driven (¶¶ 371-372).
As per Claims 12 and 19, Shalev-Shwartz teaches that the change in the direction of the motor vehicle is detected by sensors (¶ 368).
As per Claim 13 and 20, Shalev-Shwartz that sensors are used for at least one of measuring a steering wheel angle (¶ 388) or for measuring a yaw rate to determine the change of direction (¶¶ 219-220, 812-813).
As per Claims 14 and 21, Shalev-Shwartz teaches that the curve is a roundabout (¶¶ 46, 275, 322). 
As per Claims 15 and 22, Shalev-Shwartz teaches that the roundabout is divided into at least four zones in relation to a planned exit of the motor vehicle from the roundabout (¶¶ 46; as indicated by the 4 straight lanes that intersect with the roundabout).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661